Title: To James Madison from Hubbard Taylor, 12 November 1806
From: Taylor, Hubbard
To: Madison, James



Dear Sir
Frankfort 12th. Novr. 1806

Mr. Martin Hardin (Son of the late Genl. Hardin) is the bearer hereof and who I have taken the liberty to introduce you.  The great respectability of this Gentleman with his uniform discreet deportman has gained him the universal esteem of all his acquaintances
Any civilities you shall be pleased to shew him will not be improperly placed & respectfuly received by him and acknowledged a favor by your sincere friend & Hble Srt

H. Taylor

